            Case 1:21-cv-10215-ADB Document 1 Filed 02/08/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

LILLIAN DECELL,                               )
           Plaintiff,                         )
                                              )
v.                                            )         Civil Action No. _________________
                                              )
WYNDHAM HOTELS AND RESORTS,                   )
LLC d/b/a WYNDHAM BOSTON                      )
BEACON HILL and RLJ LODGING                   )
TRUST,                                        )
                                              )
               Defendants.                    )

                                          COMPLAINT

       Plaintiff Lillian DeCell, by and through undersigned counsel, for her Complaint against

Wyndham Hotels and Resorts, LLC d/b/a Wyndham Boston Beacon Hotel and RLJ Lodging

Trust, alleges as follows:

                                        Nature of the Case

       1.      This is a personal injury case involving a slip-and-fall in a hotel staircase.

                                              Parties

       2.      Plaintiff Lillian DeCell (“DeCell”) is a citizen of Vermont and resides in St.

Albans, Vermont.

       3.      Upon information and belief, Defendant Wyndham Hotels and Resorts, LLC

(“Wyndham”) is a limited liability company that is a citizen of Massachusetts and does business

as Wyndham Boston Beacon Hotel at 5 Blossom Street in Boston, Massachusetts.

       4.      Upon information and belief, RLJ Lodging Trust (“RLJ”) is a publicly traded real

estate investment trust and a citizen of the State of Maryland, at 3 Bethesda Metro Center Suite

1000 Bethesda, Maryland. Upon further information and belief, RLJ owns Wyndham. Indeed,

in response to our demand letter sent to Wyndham at 5 Blossom Street on December 18, 2020,
            Case 1:21-cv-10215-ADB Document 1 Filed 02/08/21 Page 2 of 4




we received a letter from Allianz Global Corporate and Specialty, indicating that its insured is

RLJ.

                                      Jurisdiction and Venue

       5.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)

because the parties are citizens of different states and the amount in controversy in this case

exceeds $75,000.

       6.      Venue is appropriate in this district pursuant to 28 U.S.C. § 1391(b)(1) and (2),

because Wyndham resides in this judicial district and because a substantial part of the events or

omissions giving rise to the claim occurred in this judicial district.

                                                Facts

       7.      On February 21, 2018, DeCell was staying at the Wyndham, when a hotel fire

alarm sounded.

       8.      As she descended the hotel stairs to evacuate the building, she slipped on a

substance that appeared to be residue from a cleaning product.

       9.      Although she had noticed the residue and was holding onto the stairwell railing,

she tried but could not to maintain her balance. DeCell fell and seriously injured her ankle.

       10.     Wyndham advertises itself as a smoke-free hotel.

       11.     Upon information and belief, the fire alarm was triggered by a Wyndham

employee who was smoking in the building.

       12.     DeCell was transported to Massachusetts General Hospital by ambulance, where

she was admitted and had surgery performed on her left ankle.




                                                  2
             Case 1:21-cv-10215-ADB Document 1 Filed 02/08/21 Page 3 of 4




           13.       DeCell was released from the hospital four days later (on February 25, 2018) and

was transferred to Franklin County Rehab Center in St. Albans, Vermont for inpatient

rehabilitation until April 5, 2018.

           14.      DeCell has lasting and permanent injuries. For example, she has not regained the

mobility, strength, and range of motion she had prior to her fall; she has permanent numbness in

her left foot; and she routinely experiences pain when engaged in simple tasks (like climbing

stairs).

           15.      Upon information and belief, DeCell will require additional surgery and other

treatments in the future.

           16.      To date, DeCell’s medical expenses alone exceed $110,000.

           17.      Defendants knew, or by the exercise of reasonable care would have known, of the

condition of the staircase.

           18.      Defendants knew or should have known that the condition of the staircase

involved an unreasonable risk of harm to invitees such as DeCell, and that DeCell would not

discover or realize the danger or would fail to protect herself against it.

           19.      Defendants failed to exercise reasonable care to protect DeCell against the danger.

           20.      By reason of the foregoing, Defendants are liable, jointly and severally, to DeCell

for her injuries and all damages related thereto.

           WHEREFORE, DeCell demands that judgment be entered as follows:

           (a) Awarding her compensatory damages in an amount to be determined at trial, but in no

                 event less than $500,000;




                                                     3
  Case 1:21-cv-10215-ADB Document 1 Filed 02/08/21 Page 4 of 4




(b) Awarding her punitive damages to the extent that the cause of the fire alarm is shown

   to have been the result of Wyndham’s own actions, in an amount to be determined at

   trial;

(c) Awarding her costs, interest, and reasonable attorneys’ fees; and

(d) Awarding her such other and further relief as the Court may deem just and proper.

                                   Jury Demand

Plaintiff demands trial by jury.

DATED at Stowe, Vermont this 8th day of February, 2021.


                                     By:     /s/ Chandler W. Matson, Esq.
                                             Chandler W. Matson, Esq.
                                             The Law Office of Chandler W. Matson
                                             101 Tremont Street, Ste. 1010
                                             Boston, MA 02108
                                                    and
                                             125 Mountain Road
                                             PO Box 1312
                                             Stowe, VT 05672
                                             (802) 253-6272
                                             cwm@matsonlawoffices.com

                                             and

                                             Andrew D. Manitsky, Esq.
                                             Lynn, Lynn, Blackman & Manitsky, P.C.
                                             76 St. Paul Street, Suite 400
                                             Burlington, Vermont 05401
                                             (802) 860-1500
                                             amanitsky@lynnlawvt.com




                                         4
